DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 30 are currently pending in this application.
	Claims 31-38 are subject to restriction.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to a system for transmitting packets, and are classified in  
   H04L47/522.
II. Claims 31-38, are drawn to a data structure, and are classified in H04L69/22.

During a telephone conversation with Eugene Molineli on 11/03/2022 a provisional election was made without traverse to prosecute the invention of (I), claims 1-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-15, 18-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (Patent No. US 6,947,425 B1), hereinafter Hooper, in view of Tuset Peiro et al. (Pre-Grant Publication No. US 2016/0112824 A1), hereinafter Tuset, and in further view of Rodrigo Garcés (Collision Avoidance and Resolution Multiple Access with Transmission Groups), hereinafter Garces.

2.	With respect to claims 1, 11, and 21, Hooper taught a method for transmitting data packets on a shared channel in a data communications network (column 14, line 64 to column 15, line 16, where the data line is shared amongst the threads), the method comprising: storing, on a local node of the data communications network, a current turn based on zero or more data packets received from other nodes on the channel (column 4, lines 41-54, where the turn numbers of the transmit queue are represented by the sequence numbers of column 12, lines 43-57, wherein the local node can be seen by the GPR of the microengine in accordance with column 20, lines 43-51); and a first data link layer header in the first data packet includes queue fields that hold data that indicate the current number of nodes in the transmitting queue (column 4, lines 41-54, where the turn numbers of the transmit queue are represented by the sequence numbers of column 12, lines 43-57, and the sequence number indicates the total number in the transmitting queue at the time the packet went into the queue under broadest reasonable interpretation), the local transmit turn (column 4, lines 41-54, where the turn numbers of the transmit queue are represented by the sequence numbers of column 12, lines 43-57), and a request for adding the local transmit turn, thereby ending the current turn (column 14, line 64 to column 15, line 16); while there is still a remaining local data packet of the at least one local data packet to transmit and the current turn is equal to the local transmit turn, transmitting the remaining local data packet in which the queue fields indicate the current number of turns in the transmitting queue, the current turn, and no request for adding a turn (column 14, line 64 to column 15, line 16, & column 7, line 65 to column 8, line 7, where the request count can be seen and no new requests have been explicitly provided that would add another turn before the transmitting packet).
	However, Hooper did not explicitly state that the stored data included a current number of turns in a transmitting queue.  On the other hand, Tuset did teach that a current number of turns in a transmitting queue (0069).  Both of the systems of Hooper and Tuset are directed towards managing data queues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hooper, to utilize storing the number of nodes waiting, as taught by Tuset, in order to make more informed decisions with respect to queue management.
	However, Hooper did not explicitly state upon determining that there is a first local data packet of at least one local data packet to transmit, obtaining a local transmit turn for the local node in the queue based on successfully transmitting the first local data packet by the local node in a time interval following a last turn in the queue; wherein the time interval is less than a maximum time interval value, and determining that the local data packet was successfully transmitted when a successful acknowledgement control packet that uniquely indicates the local data packet is received.  On the other hand, Garces did teach upon determining that there is a first local data packet of at least one local data packet to transmit, obtaining a local transmit turn for the local node in the queue based on successfully transmitting the first local data packet by the local node in a time interval following a last turn in the queue (page 3, column L, paragraph 2 & column R, paragraph 2, where the stack is the queue and the interval is based on the last position on the stack utilized); wherein the time interval is less than a maximum time interval value, and determining that the local data packet was successfully transmitted when a successful acknowledgement control packet that uniquely indicates the local data packet is received (page 9, right column, 2nd Paragraph, where the control packets acknowledge the transmission under broadest reasonable interpretation).  Both of the systems of Hooper and Garces are directed towards managing data transmission and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hooper, to utilize time intervals for packet transmission, as doing so would allow the system to have more control over its data transmission.

3.	As for claims 2, 12, and 22, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  In addition, Hooper taught wherein the queue fields also indicate whether the local node is relinquishing the local transmit turn after successful transmission of the transmitted local data packet (column 4, lines 41-54 & column 12, lines 43-57, where transmitting a packet is indicative of the packet giving up its turn under broadest reasonable interpretation).

4.	As for claims 3, 13, and 23, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  In addition, Tuset taught wherein each new local transmit turn is added at an end of the queue, so that the current number of turns in the first local data packet is one greater than the current number of turns based on data packets received from other nodes on the channel (0069, where this is implicitly taught as the new packet is one plus the number of packets that were previously in line).

5.	As for claims 4, 14, and 24, they are rejected on the same basis as claims 2, 12, and 22 (respectively).  In addition, Tuset taught wherein after the local node relinquishes the local transmit turn, the method further includes decrementing by one the current number of turns in the transmitting queue (0069, where this is given in order to keep an accurate number of turns count).

6.	As for claims 5, 15, and 25, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  In addition, Hooper taught wherein the first local data packet is not transmitted while the current number of turns is equal to a maximum size for the transmitting queue (column 4, lines 41-54 & column 12, lines 43-57, this is implicitly taught as the packet would be at the back of the queue).

7.	As for claims 8, 18, and 28, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  In addition, Garces taught wherein the maximum time interval value is a maximum channel access time that includes a maximum receive-to-transmit turn-around time, a time needed to transmit a largest data packet allowed, and a maximum propagation delay in the network (page 3, column R, where the propagation delay can be seen in paragraph 1 and the RTS time can be seen in paragraph 5).

8.	As for claims 9, 19, and 29, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  In addition, Garces taught wherein the request for adding the local transmit turn comprises a data field that holds data that indicates a unique identifier for a node that most recently joins the queue (page 3, column R, paragraph 2, the assigned unique identifier).

9.	As for claims 10, 20, and 30, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  In addition, Garces taught determining that the current turn ends when no carrier is sensed on the channel for a start time that is sufficient for a first bit to be sensed from a remote node that has started transmitting (page 3, column R, PASSIVE-XMIT text, where the not detected packets are not sensing the carriers.  See also, page 3, column L, paragraph 6, the carrier sensing).

Claim(s) 6-7, 16-17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper, in view of Tuset, in view of Garces, and in further view of Official Notice.

10.	As for claims 6, 16, and 26, they are rejected on the same basis as claims 5, 15, and 25 (respectively).  However, Hooper did not explicitly state wherein the maximum size for the transmitting queue is the maximum value represented by one byte of storage, and a length of the queue fields in the data link header is a sum of three bytes and two bits.  On the other hand, the examiner gives official notice that a number of bytes used was arbitrary & well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hooper, to utilize a specific number of bytes to store data, as the system would be designed based on specific constraints that were contemporary to the system’s construction.

11.	As for claims 7, 17, and 27, they are rejected on the same basis as claims 1, 11, and 21 (respectively).  However, Hooper did not explicitly state storing NULL values for the current number of turns in the transmitting queue and the current turn based on zero data packets received from other nodes since the local node entered the network.  On the other hand, the examiner gives official notice that placing a null value in a turn order indicator after an item in question is removed from said indicator was arbitrary & well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Hooper, to utilize a specific number of bytes to store data, as the system would be designed based on specific constraints that were contemporary to the system’s construction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Zhang et al. (Pre-Grant Publication No. US 2007/0116024 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452